Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ashley Cowie on January 18, 2022.

Claim 1 is amended as follows:
1. (Currently Amended) A composition comprising: 10% to 20% (w/w) of a sulfated hyaluronan having an average molecular size from 2 kDa to 10 kDa, pharmaceutically acceptable salt, or ester thereof; and 3% to 12% (w/w) of a silk-elastin like protein comprising one or more silk block domains having 2, 4, 5, 7, 8, 11, 12, 13, or 18 repeats and one or more elastin block domains having 4, 5, 6, 8, 11, 12, 16, 17, or 32 repeats; wherein: the composition is a liquid prior to administration but converts to a gel upon administration to a subject’s rectum; and the composition releases 100% of the sulfated hyaluronan within 24 hours in the subject’s rectum.

Claims 9, 16, and 17 are canceled.

Detailed Action
	This office action is a response to applicant’s communication submitted December 22, 2021 wherein claim 1 is amended.  This application is a national stager application of PCT/US17/51538, filed September 14, 2017, which claims benefit of provisional applications 62/458618, filed February 14, 2017, and 62/395313, filed September 15, 2016.
Claims 1, 10-12, 24, 32, 38, 39, 44, 68, and 79-82 are pending in this application.
Claims 1, 10-12, 24, 32, 38, 39, 44, 68, and 79-82 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment and arguments, submitted December 22, 2021, with respect to the rejection of claims 1, 9-12, 16, 17, 24, 32-34, 39, 44, and 79-82 under 35 USC 103 for being obvious over Cohen et al. in view of Cappello et al. in view of Cappello et al. ‘370 in view of Poursaid et al. in view of Prestwich et al., have been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected criticality of the claimed concentration and molecular weight ranges.  Therefore the rejection is withdrawn.

Applicant’s amendment and arguments, submitted December 22, 2021, with respect to the rejection of claim 68 under 35 USC 103 for being obvious over Cohen et al. in view of Cappello et al. in view of Cappello et al. ‘370 in view of Poursaid et al. in view of Prestwich et al., have been fully considered and found to be persuasive to remove the rejection as Applicant has demonstrated an unexpected criticality of the claimed concentration and molecular weight ranges.  Therefore the rejection is withdrawn.


	The claimed invention is directed to a composition of a low molecular weight sulfated hyaluronan and a silk-elastin like protein, wherein the concentrations of the two compounds are defined within specific ranges.  Compositions having these components are not known in the art.  While Cappello et al., Cappello et al. ‘370, and Poursaid et al. (References of record in previous action) disclose using silk-elastin like proteins in applications including sustained drug release and chemoembolization, a combination specifically with a low molecular weight (e.g. 2-10 kDa) glycosaminoglycan is not disclosed. While one of ordinary skill in the art would ordinarily have found it to be prima facie obvious to include such a glycosaminoglycan in a formulation for chemoembolization, Applicant has demonstrated that the specific ranges of 10-20% sulfated hyaluronan and 3-12% SELP are critical to the functioning of the claimed invention.  Specifically, the declarations of Hamidreza Gandehari under 37 CFR 1.132 submitted June 22, 2021 and December 22, 2021 show that the concentrations of the two components affect the gelling behavior of the composition, with concentrations falling within the claimed range being critical.  Therefore any prima facie case of obviousness for combining the two known components is overcome.

Accordingly, Applicant’s amendment and declaration submitted December 22, 2021, and the enclosed examiner’s amendment, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/20/2022